Per Curiam.

If the plaintiff had any cause of action against the defendant on account of the matters stated, it was for damages for breach of contract. Either the defendant by its action in consolidating made it impossible for the plaintiff to perform and so become liable as for a breach, or there was a breach of the contract caused by the plaintiff’s discharge through Osgood.
At all events, it is quite clear that the plaintiff did not and could not perform his contract after the consolidation, and as the action is to recover as for performance the complaint should have been dismissed at the trial.
•The judgment is affirmed, with costs.
Present: Tbuax, P. J., Scott and Dugro, JJ.
Judgment affirmed, with costs.